Case: 12-10237       Document: 00512148742         Page: 1     Date Filed: 02/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 20, 2013
                                     No. 12-10237
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAVARY TREYMAYNE TRIGG,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 7:05-CR-12-1


Before REAVLEY, JOLLY and DAVIS, Circuit Judges.
PER CURIAM:*
       Javary Treymayne Trigg, federal prisoner # 33637-177, filed a § 18
U.S.C. 3582(c)(2) motion for reduction of sentence based on the retroactive
amendments to the crack cocaine Sentencing Guidelines. The district court
found that Trigg was not eligible for a reduction because he had been sentenced
pursuant to U.S.S.G. § 2K2.1 rather than U.S.S.G. § 2D1.1.
       Section 3582(c)(2) permits the discretionary reduction of a defendant’s
sentence where the applicable sentencing range is later lowered by the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10237     Document: 00512148742      Page: 2   Date Filed: 02/20/2013

                                  No. 12-10237

Sentencing Commission. See § 3582(c)(2); United States v. Doublin, 572 F.3d
235, 237 (5th Cir. 2009). A district court’s decision whether to reduce a sentence
is reviewed for an abuse of discretion, and its interpretation of the Guidelines is
reviewed de novo. United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
Because the district court’s denial of Trigg’s motion was based on its
determination that Trigg was not eligible for a reduction, review is de novo. See
Doublin, 572 F.3d at 237.
      Trigg was convicted of being a felon in possession of a firearm (count one),
possessing cocaine base with intent to distribute (count two), and possessing a
firearm in furtherance of a drug trafficking crime (count three). The district
court grouped counts one and two together pursuant to U.S.S.G. § 3D1.2(c). The
guideline provision applicable to count one, § 2K2.1(a)(4)(A), rather than the
guideline provision applicable to count two, § 2D1.1(c)(10), produced the highest
offense level. See U.S.S.G. § 3D1.3(a). The district court therefore relied soley
on §2K2.1(a)(4)(A) to determine Trigg’s advisory guidelines range of
imprisonment for counts one and two. Accordingly, Trigg “was not sentenced
based on a sentencing range that was subsequently lowered by the Sentencing
Commission.” United States v. Anderson, 591 F.3d 789, 791 & n.8 (5th Cir. 2009)
(internal quotation marks and citation omitted). The district court was correct
in concluding that Trigg was not eligible for a reduction under § 3582(c)(2). See
id. at 790-91.
      AFFIRMED.




                                        2